April 20, 2012 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 RE: Merk Gold Trust Registration Statement on Form S-1 Ladies and Gentlemen: On behalf of Merk Gold Trust (the “Trust”), we are transmitting for filing a registration statement on FormS-1 pursuant to the Securities Act of 1933, as amended. In connection with the filing of the registration statement, the Trust has paid a filing fee of US$85,950 by wire transfer to the Securities and Exchange Commission as required pursuant to Rule 13(c) of Regulation S-T. If you have any questions or comments concerning the foregoing, please call me at (202) 778-9187. Very truly yours, /s/ Francine J. Rosenberger Francine J. Rosenberger cc: Axel Merk Merk Investments, LLC
